 In the Matterof ACME-EVANS COMPANY, INCORPORATEDandUNITEDCANNERY,AGRICULTURAL,PACKING &ALLIED WORKERS OF AMERICA,LOCAL No. 84, C. I. O.Case No. 9-R-1339.-Decided July 18, 1944Messrs.Kurt F. Pant2er, George Rose,and E.G. Beachvnan,ofIndianapolis, Ind., for the Company.Messrs. Powers HapgoodandRobert Clark,of Indianapolis, Ind.,for the C. I. O.Mr. Frank S. Pryor,of Frankfort, Ind., for the, A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Cannery, Agricultural, PackingR Allied Workers of America, Local No. 84, C. I. 0., herein calledthe C. I. 0., alleging that a question affecting commerce had arisen.concerning the representation of employees of Acme-Evans Company,Incorporated, Indianapolis, Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Charles F. MeErlean, Trial Examiner. Saidhearing was held at Indianapolis, Indiana, on May 29, 1944.At thecommencement of the hearing the Trial Examiner granted a motion ofFederal Labor Union No. 21873, A. F. of L., herein called the A. F. ofL., to intervene.The Company, the C. I. O., and the A. F. of L.appeared at, and participated in,, the hearing and all parties were,afforded full opportunity to be heard, to examine and cross-examinewitneses, and to introduce evidence bearing on the issues.' The-TrialExaminer's ruliligs made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.57 N L. R. B, No. 76.,403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAcme-Evans Company, Incorporated, is an Indiana corporationwith its principal place of business at Indianapolis, Indiana, whereit is engaged both in the manufacture of flour, meal, grain and cerealproducts, and in the purchase and sale of cereal and cereal products.During 1943 the Company purchased material valued in excess of$100,000, more than 50 percent of which was shipped to it from pointsoutside the State of Indiana.During the same period the Companysold products valued in excess of $100,000, more than 50 percent ofwhich was shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing & Allied Workers of Amer-ica, Local No. 84, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.,Federal Labor Union No. 21873, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATION-During January 1944 the C. I. O. requested the Company to recog-nize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request..'X statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantial number 'of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Conipany, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. urges that all production and maintenance employeesat the various mills and elevators of the Company at Indianapolis,' The Field Examiner reported that the C.I.O. presented 90 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof January 29, 1944There are approximately 172 employees in the, appropriate unit.The A F.of L. did not present any evidence of representation. ACME-EVANS COMPANY, INCORPORATED405excluding office and clerical employees, foremen, and supervisory em-ployees, constitute an appropriate unit.. The only controversy withrespect to the unit concerns watchmen and 19 alleged supervisoryemployees 2The Company would exclude all such employees fromthe unit, while the C. I. O. would include them. The A. F. of L. tookno position.IThe Company employs four full-time and two part-time watch-men.They are not militarized or uniformed.They perform theusual duties of watchmen, which consist of patrolling the Company'spremises and punching A. D. T. clocks. One of the part-time watch-men performs janitorial services and the other works in the bag de-partment when not performing duties as watchman.Under all thecircumstances, we shall include the watchmen in the unit.John Parsons and Albert Schacke are classified as garage, foreman'and sheet-metal foreman, respectively.Parsons is the only employeein the Company's garage and the Company has had no other employeesin the,garage for the last 4 to 6 years.The Company intends to con-tinue its practice of sending necessary repair work to other garages,thus doing away with the necessity of having any other employees inthe garage.Schacke is the only sheet-metal worker employed by theCompany, and he therefore has no subordinates.Although the Com-pany formerly had two other employees performing sheet-metal work,Schacke was the only employee performing this type of work at thetime of the hearing, and there was no indication that the Company in-tends to increase the number of this type of employee.We shallinclude Parsons and Scllacke in the unit.Schobe, Edwards. Short, and Taylor are classified by the Companyas head packers.Schobe and Taylor have between .5 and 10 subor-dinates and Edwards and Short,have 4.Each of then works on adifferent shift.It appears that a substantiial portion of their time isspent in supervising other employees and they recommend changes inthe status of their subordinates.W find that'Schobe, Edwards, Shortand Taylor are supervisory employees, and as such, we shall excludethem from the unit.Pickel and Adams are classified as feed grind foremen.Each ofthem has four subordinates and receives 6 cents an hour more than thelatter.Pickel and Adams work on the night shift every other monthand are, at such times, in complete charge of the entire department.We conclude that Pickel and Adams are supervisory employees, andas such, we shall exclude them from the unit.12Roy Schobe, William Edwards, Clarence Short, Samuel Taylor,' William Snyder, WilliamJackson, Louis Casey, Harry Leslie, Alurle Pickel, George Adams, Richard Pleasant, HenryCollins,William Foster, Jesse Patton, Jimmie Day, Jesse Bradshaw, John Parsons, AlbertSchacke, and Hervey Anderson. 406DECISIONSLABOR RELATIONS BOARDFoster and Patton are classified as warehouse foreman and pick-upman, respectively, and Day and Bradshaw are classifiedas' car loadcheckers.Foster,takes care of the warehouse, keeps it clean, and tellstruckers where to put materials-in the warehouse and which-materialsto be, taken out first.The truckersare millemployees.There are noregular employees in the warehouse.Patton tells the truckers'whatmaterials are to be taken out of the warehouse, while Day ,and Brad-shaw direct the same grdup of persons in the placing of materials inrailroad cars.Thus, it appears that the four employees in question allallegedly supervise the same 3 to 20 employees.They receive onlyslightly higher rates of pay than the employees they are alleged tosupervise..We 'conclude that their work is more monitorial than su-pervisory in nature, and accordingly we shall include them in the unit.The remaining employees in question are classified as assistant headpackers. head grind' packers, head packer in Velta Seal Department,lead packers, and receiving/and shipping clerks.Generally speaking,such persons are the older employees in point,of service, are paid on anhourly'basis, receiving only slightly higher rates of pay than the em-ployees whom they are alleged to supervise.We shall include all suchemployees in the unit.We find that all production and maintenance employees at the var-ious mills and elevators of the Company at Indianapolis, Indiana, in-eluding watchmen, but excluding office and clerical employees, truckdrivers, foremen, and-any other supervisory employees with authorityto'hire, promote, discharge,'discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE, DETERMINATION OF REPRESENTATIVES,We.shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date. of the Direction ofElection herein, subject to the limitations and additions set forth iii'the Direction.'As stated above, the A. F. of L. did not present any evidence ofrepresentation.However, the A. F. of L. was actively engaged in'organizing the employees involved herein in 1939 and thereafter filedcharges of unfair labor practices against the Company.Said chargeswere sustained by the :Board, and during January 1944, the Companyposted it cease and desist notice.The C. I. 0. stated that it had no -objection to the A. F. of L. appearing on the ballot.cumstances, we shall accord a place on the ballot -to the A. F. of L. ACME-EVANS COMPANY, INCORPORATED407DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDiiEarm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Acme-Evans Com-pany, Incorporated, Indianapolis, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date, of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quite or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedCannery, Agricultural, Packing & Allied Workers of America, LocalNo. 84, affiliated with the Congress of Industrial Organizations, or byFederal 'Labor Union No. 21873, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining,'or by neither.